UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-4532
CARLOS D. MASON,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                 James R. Spencer, District Judge.
                            (CR-97-13)

                  Submitted: December 12, 2001

                      Decided: December 27, 2001

Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Edwin Frederick Brooks, EDWIN F. BROOKS, P.C., Richmond, Vir-
ginia, for Appellant. Paul J. McNulty, United States Attorney, N.
George Metcalf, Assistant United States Attorney, Richmond, Vir-
ginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. MASON
                             OPINION

PER CURIAM:

   Carlos D. Mason appeals the revocation of his supervised release
and his fourteen-month sentence. Mason argues the district court
abused its discretion by finding the evidence sufficient to justify
revoking his supervised release term and to impose a term of imprison-
ment.1 We affirm.

   We review a district court’s revocation of supervised release and
its imposition of a sentence after revocation for abuse of discretion.
United States v. Davis, 53 F.3d 638, 642-43 (4th Cir. 1995). The dis-
trict court need only find a violation of a condition of supervised
release by a preponderance of the evidence. See 18 U.S.C.A.
§ 3583(e)(3) (West 2000).

   On June 27, 2001, the district court conducted a supervised release
violation hearing in which Mason pled not guilty to the violations
contained in the petition. After hearing evidence presented by the
Government and the defense, the court found Mason guilty of both
violations and sentenced him to fourteen months’ imprisonment.

   Mason’s chief argument on appeal is that there was insufficient
evidence of the violation of law he is alleged to have committed, a
crack cocaine drug transaction. Even without the district court’s find-
ing that Mason was involved in a drug transaction, however, we con-
clude the district court did not abuse its discretion in revoking
Mason’s supervised release.

   During the revocation hearing, Probation Officer Daniel Gertler
testified Mason violated condition seven of his terms of supervised
release. Condition seven prohibits the purchase, possession, use, dis-
tribution, or administration of any narcotic. According to Gertler,
Mason failed two urinalysis screening tests in July 1999 and January
2001, when he tested positive for marijuana and PCP. Mason
    1
   On appeal, Mason does not challenge the length of his imprisonment,
but instead challenges the sufficiency of the evidence to revoke his
supervised release.
                       UNITED STATES v. MASON                          3
acknowledged using drugs on both occasions to his probation officer,
Paul Halleran.2 Because revocation of supervised release is mandatory
if the defendant unlawfully possesses a controlled substance, see 18
U.S.C.A. § 3583(g) (West 1994 & Supp. 1999), Mason’s drug use
was sufficient support for the district court to revoke his supervised
release term.

   For these reasons, we affirm Mason’s conviction and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                            AFFIRMED
  2
   Although Gertler’s testimony would normally be considered hearsay
evidence because Gertler had no personal knowledge of the conversation
between Mason and Halleran, the Federal Rules of Evidence are not
applicable to probation violation hearings. See Fed. R. Evid. Rule
1101(d)(3). Thus, Gertler’s testimony could be considered by the district
court.